       Case: 1:19-op-45713-DAP Doc #: 86 Filed: 09/04/19 1 of 2. PageID #: 969




                       IN THE
                       IN THE UNITED STATES DISTRICT
                              UNITED STATES DISTRICT COURT
                                                     COURT
                        FOR
                        FOR THE NORTHERN DISTRICT
                            THE NORTHERN  DISTRICT OF
                                                   OF OHIO
                                                      OHIO

 COUNTY OF
 COUNTY OF WALKER,
           WALKER,                             :▪•   Case No:
                                                     Case No: 1:19op45713
                                                              1:19op45713
                                               :•
         Plaintiff,
         Plaintiff,                           ::     Judge: Aaron
                                                     Judge: Aaron Polster
                                                                  Polster
                                               :•
 v..
 v                                             :.•
                                               :
 OPTUMRX INC.,
 OPTUMRX       et al.
         INC., et al.                          :.•
                                               :
         Defendants.
         Defendants.                           :.•
                                               :
                                               :••

                        NOTICE OF
                        NOTICE OF APPEARANCE
                                  APPEARANCE OF
                                             OF COUNSEL
                                                COUNSEL

        JEFFREY D. GEOPPINGER,
        JEFFREY D. GEOPPINGER, an
                               an attorney with the
                                  attorney with the law firm of
                                                    law firm of Ulmer
                                                                Ulmer &
                                                                      & Berne
                                                                        Berne LLP,
                                                                              LLP, 600
                                                                                   600

Vine Street,
Vine Street, Suite 2800, Cincinnati,
             Suite 2800, Cincinnati, Ohio
                                     Ohio 45202,
                                          45202, hereby
                                                 hereby serves notice of
                                                        serves notice    his appearance
                                                                      of his appearance as
                                                                                        as counsel
                                                                                           counsel

on behalf
on behalf of
          of Defendant
             Defendant Noven
                       Noven Pharmaceuticals,
                             Pharmaceuticals, Inc.,
                                              Inc., in the above-captioned
                                                    in the                 matter.
                                                           above-captioned matter.

                                             Respectfully submitted,
                                             Respectfully submitted,


                                             /s/ Jeffrey
                                             /s/ Jeffrey D.
                                                         D. Geoppinger
                                                             Geoppinger
                                             Jeffrey  D. Geoppinger
                                             Jeffrey D.   Geoppinger (Ohio
                                                                       (Ohio Bar
                                                                             Bar ## 0073908)
                                                                                    0073908)
                                             Ulmer &
                                             Ulmer   & Berne
                                                        Berne LLP
                                                                LLP
                                             600  Vine Street,
                                             600 Vine    Street, Suite
                                                                 Suite 2800
                                                                       2800
                                             Cincinnati, Ohio
                                             Cincinnati,   Ohio 45202-2409
                                                                  45202-2409
                                             (513) 698-5000
                                             (513)  698-5000
                                             (513) 698-5001
                                             (513)  698-5001 FAXFAX
                                             jgeoppinger@ulmer.com
                                             jgeoppinger@ulmer.com

                                             Attorney for
                                             Attorney for Defendant
                                                          Defendant
                                             Noven Pharmaceuticals,
                                             Noven  Pharmaceuticals, Inc.
                                                                     Inc.
     Case: 1:19-op-45713-DAP Doc #: 86 Filed: 09/04/19 2 of 2. PageID #: 970




                               CERTIFICATE OF SERVICE
                               CERTIFICATE OF SERVICE

       II HEREBY
          HEREBY CERTIFY
                 CERTIFY that
                         that on
                              on September 4, 2019,
                                 September 4, 2019, II electronically
                                                       electronically filed the foregoing
                                                                      filed the           with
                                                                                foregoing with

the Clerk
the Clerk of
          of the
             the Court
                 Court by
                       by using the CM/ECF
                          using the CM/ECF system
                                           system which
                                                  which will
                                                        will send
                                                             send aa notice
                                                                     notice of
                                                                            of electronic
                                                                               electronic filing
                                                                                          filing

to all
to all attorneys
       attorneys of
                 of record registered with
                    record registered with the
                                           the Court's
                                               Court’s CM/ECF
                                                       CM/ECF system.
                                                              system.




                                                    /s/ Jeffrey
                                                    /s/ Jeffrey D.
                                                                D. Geoppinger
                                                                   Geoppinger




                                               22
